Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 27, 30-32, and 34-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rusconi (US 20190052954).
Regarding claim 21, Rusconi teaches an acoustic output device, comprising: at least one set of acoustic drivers configured to generate sounds (5 and 7, Rusconi, fig 1); and at least two guiding holes configured to output the sounds generated by the at least one set of acoustic drivers (secondary opening 19 and primary opening 13, Rusconi, [0033], fig 1), a phase difference being between phases of the sounds output by the at least two guiding holes (holes 13 and 19 are exposed to different sides of the transducer, each of which have a different polarity, which can be considered 180° out of phase, Rusconi, figs 1 & 4). 
Regarding claim 22, Rusconi teaches  the acoustic output device of claim 21, wherein the phases of the sounds output by the at least two guiding holes are opposite (holes 13 and 19 are exposed to different sides of the transducer, each of which have a different polarity, which can be considered 180° out of phase, Rusconi, fig 1).  
Regarding claim 23, Rusconi teaches the acoustic output device of claim 21, wherein the at least one set of acoustic drivers includes at least one low-frequency acoustic driver (bass speaker 7, Rusconi, [0036], fig 1) and at least one high-frequency acoustic driver (treble speaker 5, Rusconi, [0036], fig 1), the at least one low-frequency acoustic driver is configured to generate sounds in a first frequency range, the at least one high-frequency acoustic driver is configured to generate sounds in a second frequency range (bass and treble speaker, Rusconi, [0036], fig 1), and the second frequency range includes one or more frequencies higher than one or more frequencies in the first frequency range (treble frequencies are higher than bass frequencies, Rusconi, [0036]).
Regarding claim 24, Rusconi teaches the acoustic output device of claim 23, wherein the at least two guiding holes include at least two first guiding holes and at least two second guiding holes, the at least two first guiding holes are configured to output the sounds generated by the at least one low-frequency acoustic driver (secondary opening 19 and primary opening 13, Rusconi, [0033], fig 1), and the at least two second guiding holes are configured to output the sounds generated by the at least one high-frequency acoustic driver (secondary opening 17 and primary opening 11, [0033], fig 1).  
Regarding claim 25, Rusconi teaches the acoustic output device of claim 24, wherein a first distance is between the at least two first guiding holes, a second distance is between the at least two second guiding holes, and the first distance exceeds than the second distance (first set are further apart than second set, Rusconi, fig 1).
Regarding claim 27, Rusconi teaches the acoustic output device of claim 25, wherein the first distance is at least twice of the second distance (secondary opening 19 and primary opening 13 are spaced by a distance at least twice the distance of the spacing between secondary opening 17 and primary opening 11, Rusconi, fig 1).  
Regarding claim 30, Rusconi teaches the acoustic output device of claim 23, further comprising a controller, wherein the controller includes an electronic frequency division module configured to divide an audio source signal to generate a low-frequency signal corresponding to the first frequency range and a high-frequency signal corresponding to the second frequency range, the low-frequency signal drives the at least one low-frequency acoustic driver to generate the sounds in the first frequency range, and the high-frequency signal drives the at least one high-frequency acoustic driver to generate the sounds in the second frequency range (inherent crossover for bass and treble speakers, Rusconi, [0036]). 
Regarding claim 31, Rusconi teaches the acoustic output device of claim 23, wherein the at least one low-frequency acoustic driver includes a first transducer, the at least one high-frequency acoustic driver includes a second transducer, and the first transducer and the second transducer have different frequency response characteristics (bass and treble speaker, Rusconi, [0036], fig 1).
Regarding claim 32, Rusconi teaches the acoustic output device of claim 24, wherein at least two first acoustic routes are formed between the at least one low- frequency acoustic driver and the at least two first guiding holes (13 and 19, Rusconi, fig 1), at least two second acoustic routes are formed between the at least one high-frequency acoustic driver and the at least two second guiding holes (secondary opening 17 and primary opening 11, [0033], fig 1), and the at least two first acoustic routes and the at least two second acoustic routes have different frequency selection characteristics (bass and treble speaker, Rusconi, [0036], fig 1). 
Regarding claim 34, Rusconi teaches the acoustic output device of claim 24, further comprising: a supporting structure configured to support the at least one high-frequency acoustic driver and the at least one low-frequency acoustic driver (carrier element 4 supports speakers 5 and 7, Rusconi, [0032], fig 1) and keep the at least two second guiding holes are closer to the user's ears than the at least two first guiding holes (11 and 17 are closer to the curve where the ear is situated than 13 and 19, Rusconi, fig 1).  
Regarding claim 35, Rusconi teaches the acoustic output device of claim 34, wherein the at least two first guiding holes and the at least two second guiding holes are disposed on the supporting structure (both 13 and 19 and both 11 and 17 are disposed on carrier element 4, Rusconi, [0032-0033], fig 1).
Regarding claim 36, Rusconi teaches the acoustic output device of claim 34, wherein the supporting structure includes a first housing, the low-frequency acoustic driver is encapsulated by the first housing (carrier element 4 is a housing, Rusconi, fig 4), and the first housing defines a front chamber (volume in hole 13, Rusconi, fig 1)  and a rear chamber (volume in hole 19, Rusconi, fig 1) of the low-frequency acoustic driver (speaker 7, Rusconi, fig 1). 
Regarding claim 37, Rusconi teaches the acoustic output device of claim 36, wherein the front chamber of the low-frequency acoustic driver is acoustically coupled to one of the at least two first guiding holes (volume in hole 13, Rusconi, fig 1), and the rear chamber is acoustically coupled to the other first guiding hole of the at least two first guiding holes (volume in hole 19, Rusconi, fig 1).
Regarding claim 38, Rusconi teaches the acoustic output device of claim 34, wherein the supporting structure includes a second housing (portion of carrier element 4 housing speaker 5, fig 1), the high-frequency acoustic driver isPreliminary Amendment Attorney Docket No.: 20608-0091 US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2020/070540)Page 6 of 7 encapsulated by the second housing (speaker 5, Rusconi, fig 1), and the second housing defines a front chamber(volume in hole 11, Rusconi, fig 1)    and a rear chamber (volume in hole 17, Rusconi, fig 1). of the high-frequency acoustic driver (speaker 5, Rusconi, fig 1).  
Regarding claim 39, Rusconi teaches the acoustic output device of claim 38, wherein the front chamber of the high-frequency acoustic driver is acoustically coupled to one of the at least two second guiding holes (volume in hole 11, Rusconi, fig 1), and the rear chamber of the high-frequency acoustic driver is acoustically coupled to the other second guiding hole of the at least two second guiding holes (volume in hole 17, Rusconi, fig 1).   
Regarding claim 40, Rusconi teaches a pair of glasses, comprising a frame, one or more lenses, and one or more legs (Rusconi, figs 1 and 2, see figure 2 modified by examiner below to show whole glasses frame), wherein the glasses further include: at least one set of acoustic drivers configured to generate sounds (speakers 5 and 7, Rusconi, [0032], fig 1); and at least two guiding holes configured to output the sounds generated by the at least one set of acoustic drivers (holes 13 and 19, Rusconi,[0032], fig 1), a phase difference being between phases of the sounds output by the at least two guiding holes (holes 13 and 19 are exposed to different sides of the transducer, each of which have a different polarity, which can be considered 180° out of phase, Rusconi, figs 1 & 4).

    PNG
    media_image1.png
    411
    882
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi.
Regarding claim 26, Rusconi teaches the acoustic output device of claim 25.
Although Rusconi does not specify wherein the first distance is in a range of 20 millimeters-40 millimeters, and the second distance is in a range of 3 millimeters-7 millimeters, one could take a typical temple arm length of 140 mm and evaluate figure 1 based on those lengths. In that case, the first distance is less than 40 mm and the second distance is 7 mm. It would have been obvious that it could have been slightly less than 7 mm if the figure appears to show exactly  7 mm as an obvious design choice.  
  Regarding claim 28, Rusconi teaches the acoustic output device of claim 23.
Although Rusconi does not teach wherein the first frequency range includes frequencies lower than 650 Hz, and the second frequency range includes frequencies higher than 1000 Hz, the examiner takes Official Notice that one of ordinary skill in the art would have envisaged that the bass could include something lower than 650 and the treble could include something higher than 1 kHz since these are core frequencies to speech intelligibility. To interpret bass and treble configuration to not include these frequencies would not be a reasonable conclusion of the inferences that would be made by one of ordinary skill in the art interpreting Rusconi.
 Regarding claim 29, Rusconi teaches the acoustic output device of claim 23.
Although Rusconi does not explicitly teach wherein the first frequency range overlaps with the second frequency range, it is well-known that brick wall crossovers with no overlap cause audible artifacts and so it would have been obvious as common sense that the system of Rusconi would employ a crossover with some slope between high and low pass regions and therefore some overlap.  
 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rusconi and Larson (US 20050093653).
Regarding claim 33, Rusconi teaches the acoustic output device of claim 32.
 Although Rusconi does not teach wherein each of the at least two first acoustic routes includes an acoustic resistance material, and an acoustic impedance of the acoustic resistance material is in a range from 5MKS Rayleigh to 500MKS Rayleigh, Larson teaches a material for a decoupling layer in the range of 2 Mral to 16 Mrayl (Larson, [0032]) which is within the claimed range and it would have been obvious to use a material of such an acoustic impedance as disclosed by Larson since doing so is the use of a known technique to improve a similar system in the same way.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651